MEMORANDUM DECISION.
The defendant, Roland W. Giguere, appeals from a judgment of the Superior Court, Androscoggin County, affirming a judgment entered in the District Court, Lewiston. On appeal, defendant contends that the District Court determined erroneously the value of the parties’ marital property.
The District Court made one finding determining the total value of the several items of marital property. Since’ the record contains sufficient evidentiary support for that finding, it must stand; it is not to be altered or overturned merely because an alternative finding would also have support in the evidence. Harmon v. Emerson, Me., 425 A.2d 978, 982 (1981).
The remaining issues raised by defendant on this appeal either were not presented in the District Court or lack merit.
The entry is:
Judgment affirmed.
All concurring.